ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
Chief Justice TOAL.
In this appeal from the reversal of an order terminating a biological mother’s parental rights, we reverse the court of appeals and hold that the family court properly terminated the biological mother’s parental rights pursuant to section 63-7-2570(8) of the South Carolina Code.
FACTUAL/PROCEDURAL BACKGROUND
Sarah W. (Mother) is the biological mother of a minor boy and a minor girl (Boy and Girl) (collectively the children). ■ In 2007, Mother and the children’s father, Vaughn S. (Father) (collectively Defendants), and the. children resided in a home without heat, electricity, or running water. In August of that year, Mother arranged for her brother and sister-in-law, Thomas W. and Brittney W., to take primary responsibility for the children. On October 4, 2007, the South Carolina Department of Social Services (DSS) requested that the family court issue an ex parte order granting DSS emergency protective custody of Boy. DSS alleged it had probable cause to believe that Boy faced imminent and substantial danger to his health or physical safety. The family court agreed, basing its determination on the fact that Defendants were “unable to provided [sic] even marginally suitable housing” for Boy, and finding that Thomas W. and Brittney W. “apparently abused a sibling” of Boy. The family court awarded emergency protective custody to DSS. On October 5, 2007, the family court held a probable cause hearing- and found sufficient probable cause to warrant issuance of the ex parte order. At this same hearing, the family court found that Thomas W. and Brittney W. were no longer willing to maintain custody of Girl, and the court ordered DSS to take emergency protective custody of Girl.
*328The family court ordered a merits hearing for November 15, 2007. However, Defendants requested a continuance due to their attorney’s conflict. The family court noted that DSS was prepared to proceed and rescheduled the hearing for December 20, 2007. The hearing commenced as scheduled, and the family court concluded that Defendants “failed to provide adequate and safe housing for [the children],” and DSS should be awarded custody of the children. Additionally, the family court approved a Placement Plan (the Plan), agreed to by all parties, which set out requirements that Defendants would need to satisfy in order to regain custody of the children. Under the terms of the Plan, Mother was required, among other things, to seek and maintain adequate employment and appropriate housing and space for the children. The Plan also required Defendants to submit to a mental health evaluation and follow the recommendations of that evaluation. The family court ordered a review hearing for June 12, 2008. At that review hearing, the parties agreed that Defendants had not completed the requirements of the Plan, but that additional time should be allotted for completion. The family court ordered that the conditions of the Plan should continue until September 18, 2008.
On September 4, 2008, DSS issued a Supplemental Report recommending reunification of Defendants and the children. The Report noted that Mother had maintained adequate employment and housing. Additionally, Defendants completed mental evaluations, and no mental health services had been recommended.
On September 30, 2008, the family court held a Permanency Planning Hearing. At this hearing, DSS informed the family court that its September 2008 Supplemental Report addressing the conditions giving rise to Boy and Girl’s removal failed to address issues that arose following the children’s placement in state custody. Specifically, DSS discovered a court order from January 18, 1994, from Edgefield County, wherein the court found that Father “more likely than not” sexually abused a biological daughter not party to the present action. Additionally, DSS alleged that Girl made statements during a forensic interview that raised the issue of possible alcohol and drug abuse by Defendants. DSS sought to incorporate a plan *329as to how to protect Boy and Girl as a result of these findings, and sought additional relief, which would require:
(1) that any and all visitation between Father and children be strictly supervised by an adult;
(2) Mother to submit to random drug tests, and a drug and alcohol assessment;
(3) Mother attend and successfully complete a parenting skills class.
The family court rejected the requested relief and ordered a six-month extension of the Placement Plan for the purpose of reunification, and a completion of a thorough investigation of the unaddressed issues.
On January 28, 2009, DSS issued a second Supplemental Report. The Report recommended termination of Defendants’ parental rights and adoption as a permanent plan for the children. Despite the fact that Mother obtained adequate employment and housing, DSS stated that her alleged drug use necessitated continued foster care of the children:
Although [Mother] successfully completed a mental health assessment and no services were needed and obtained adequate employment and housing with space available for 2 children, a Permanency Planning Hearing was held on September 18, 2008 ordering Mother to undergo an alcohol and drug assessment. On December 3, 2008 Saluda County DSS transported [Mother] ... for an alcohol and drug assessment. [Mother] tested positive for cocaine and marijuana, she denies any drug use and refuse [sic] to comply with treatment services offered ..., however, her file was unsuccessfully closed as of December 23, 2008 due to her lack of attendance.
The report also noted Father’s inability to meet the demands of the Plan:
[Father] ... has not obtained adequate housing nor has he demonstrated the ability to economically provide for all the needs of the minor children.
On February 19, 2009, the family court held a Permanency Planning Hearing and DSS presented results and findings from its further investigation of the unaddressed issues from the September 30, 2008 hearing. DSS verified that Father *330agreed to a court finding that he more likely than not molested his daughter. Moreover, although this order was included in the Statewide Central Registry, DSS previously failed to discover the court order due to an existing law which provided for the purging of the registry following a certain period of time. DSS concluded that because of this molestation issue and Father’s unemployment and homelessness, termination of his parental rights with regard to Boy and Girl would be in the children’s best interest.
DSS also presented the results of Mother’s drug and alcohol assessment from the Supplemental Report, and verified her positive test, refusal to attend group sessions and denial of drug use. DSS argued supportable grounds for termination of parental rights (TPR) existed and termination would serve the best interests of the children. The family court agreed, and issued an order on February 19, 2009, directing severance of parental rights:
The children have continuously been in foster care since October 5, 2007, a period of sixteen months. S.C.Code Ann. § 20-7-766(F)(Supp.2007) makes it clear that a reasonable time for reunification is not to exceed eighteen (18) months. Indeed there is no statutory provision for extending the time for reunification based upon issues that may arise after the children are taken into care. .In this case, the issue of drug use by [Mother] arose' because of her conduct; her unwillingness to address that issue has resulted in an expiration of the time this [c]ourt will afford her to demonstrate that she can provide for these minors. The need for permanency for these children will not abide further delays in obtaining that permanency.
DSS shall commence a termination of parental rights proceeding against Defendants within sixty (60) days of the filing of this Order.... The next permanency planning hearing shall be held within one (1) year of the date of this hearing.
Despite this finding, at the termination of parental rights hearing, the family court found that the evidence supported Defendants’ claim that DSS failed to provide services to assist them in meeting their goals: •
*331The parental rights of Defendants ... should not be terminated because it is not in the best interests] of the children to do so at this time. Defendant’s claim that Plaintiff was dilatory and mishandled this case which resulted in the extended time in which the children have been in Plaintiffs custody. It is undeniable that had the Plaintiff uncovered subsequently discovered concerns sooner, [Defendants] would have been afforded more time to adequately address those concerns and more importantly, to consider the consequences of faffing to address those concerns.
Additionally, the family court noted that, in September 2008, DSS appeared ready to return the children to the custody of Mother, and “while there were good and justifiable reasons for the [c]ourt’s refusal to do so, it does not appear that [DSS] has provided sufficient time and guidance and services in remedying those concerns.” The family court then mandated the continued placement of the children with DSS and ordered the parties to agree on a Placement Plan designed to effectuate the reunification of Defendants and the children. The family court required that the Plan include at least a psychological evaluation and random alcohol and drug tests for Defendants, parenting skills classes, closely monitored visitation, and resolution of issues regarding Defendants’ ability to provide for the ongoing basic needs of the children to include maintenance of adequate employment and transportation. The family court also took care to warn Defendants of the importance of timely and successful completion of the Plan’s objectives:
Pursuant to S.C.Code Ann. § 63-7-1680(E) Defendants are generally advised that failure to substantially accomplish the objectives stated in the Placement' Plan within the specified time frames provided may result in termination of parental rights.... However, in light of the extensive time that the minors have been in foster care, time of [sic] the essence as for Defendants and that the requirements of this plan must be successfully, fully, and entirely completed prior to the review date, which will be March 4, 2010 at 3:00 P.M. or the Court will direct [DSS] to pro.ceed with another termination of parental rights hearing.
On April 20, 2010, the family court held another Permanency Planning Hearing, and reviewed the conduct of the parties pursuant to the Plan adopted at the August 27, 2009 hearing. The court’s order relied rather substantially on the testimony *332of the Saluda County DSS worker assigned to the case. That worker testified in pertinent part, that:
(1) DSS recommended TPR based primarily on psychological evaluations, drug test results, and concerns regarding Mother’s ability to adequately provide for the children’s needs.
(2) On January 12, 2010, Father tested positive for cocaine. However, Father denied the use of drugs. Due to Father’s positive test and prior issues related to child molestation, DSS did not recommend return of the children to a household in which he resided. However, Mother could not adequately support the children without assistance from Father, and could not assert herself against him in order to protect the best interest of the children.
(3) Defendants completed certain items of the Plan, including visitation, parenting and anger management classes, the maintenance of adequate shelter, and the preparation of a financial budget. However, Defendants’ limited income and budget failed to provide for all of the children’s necessary expenses.
(4) Despite a medical recommendation of short term psychotherapy for Mother’s anxiety issues, DSS had been unable to assist with such services.
The Guardian ad Litem (GAL) testified and also recommended TPR. The GAL expressed concern that Defendants denied drug use during the periods they tested positive, and that their home had a strong odor of second-hand smoke.
Thus, the family court approved TPR and adoption as the children’s permanency plan. According to the family court, the best interests of the children would not be served by return to Defendants and DSS made reasonable and timely efforts to make and finalize a permanent plan for the children. The court summarized the myriad issues working to prevent reunification of the family unit:
Both Defendants, at times, have taken initiative and made progress, but neither has placed himself or herself in a position to be awarded custody of the children at the time of this hearing. They now find themselves in somewhat of a Catch-22 situation living in the [Fjather’s home, especially in light of [Father’s] continued drug use and [Mother’s] *333financial limitations and inability to provide for the children on her own. The parties have never married, and [Father] has not offered to move out of his own home. Any financial aid available to [Mother] would be in the form of assistance, not a substitute for her parental obligations, and would not meet the basic needs of the children even in combination with her limited income.
On January 27, 2011, the family court commenced a TPR hearing. The family court found that the facts of the case presented grounds for TPR pursuant to section 63-7-2570(8), and addressed directly the delay in processing the case:
Nowhere in the above is there substantial evidence that the delay in the processing of this case is attributable to the acts of others, unless the various Family Court Judges that have heard this matter constitute others, a proposition this [c]ourt will not accept.
The family court noted many of the issues addressed in the prior review hearing, placing special emphasis on the special needs of the children, and the parent’s inability to provide for these needs. Thus, the court found TPR in the best interests of the children, and approved adoption as the plan for permanency.
Mother appealed the family court’s TPR order. On November 29, 2011, the court of appeals reversed in an unpublished opinion pursuant to Rule 268(d)(2), SCACR. DSS petitioned this Court for review, and we granted that petition.
ISSUES PRESENTED
I. Whether section 63-7-2570(8) of the South Carolina Code is unconstitutional when it is the only basis for the termination of parental rights.
II. Whether the court of appeals erred in reversing the family court’s finding that DSS proved by clear and convincing evidence that termination was in the children’s best interest where the children had been in foster care for fifteen of the most recent twenty-two months.
STANDARD OF REVIEW
In reviewing the decision of the family court, an appellate court has the authority to find the facts in accor*334dance with its own view of the preponderance of the evidence. Lewis v. Lewis, 392 S.C. 381, 384, 709 S.E.2d 650, 651 (2011). While this Court retains its authority to make its own findings of fact, we recognize the superior position of the family court in making credibility determinations. Id. at 392, 709 S.E.2d at 655. In addition, “consistent with our constitutional authority for de novo review, an appellant is not relieved of his burden to demonstrate error in the family court’s findings of fact.” Id. Thus, “the family court’s factual findings will be affirmed unless ‘appellant satisfies this Court that the preponderance of the evidence is against the finding of the [family] court.’ ” Id. (citations omitted).
LAW/ANALYSIS
I. The constitutionality of section 63-7-2570(8) of the South Carolina Code.
Mother challenges the constitutionality of section 63-7-2570(8), and claims in her brief that in order to reverse the court of appeals, “this Court must hold as a matter of law, that it is constitutionally permissible to terminate parental rights based on nothing more than the passage of time.” We disagree.-
In deciding the constitutionality of a statute, every presumption will be made in favor of its validity, and no statute will be considered unconstitutional unless its invalidity leaves no doubt that it conflicts with the constitution. State v. Gaster, 349 S.C. 545, 549-50, 564 S.E.2d 87, 89-90 (2002). “This presumption places the initial burden on the party challenging the constitutionality of the legislation to show it violates a provision of the constitution.” State v. White, 348 S.C. 532, 536-37, 560 S.E.2d 420, 422 (2002).
The family court relied on section 63-7-2570(8) as the sole basis for terminating Mother’s parental rights. That section provides in pertinent part:
The family court may order the termination of parental rights upon a finding of one or more of the following grounds and a finding that termination is in the best interest of the child ...
*335(8) The child has been in foster care under the responsibility of the State for fifteen of the most recent twenty-two months.
S.C.Code Ann. § 63-7-2570(8) (2010).
In Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), the United States Supreme Court recog-, nized that parents have a fundamental liberty interest in the care, custody, and management of their children. This interest does not “evaporate simply because they have not been model parents or have lost temporary custody of their child to the State.” Id. (“Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life.”) The Supreme Court held that the Due Process Clause of the Fourteenth Amendment1 prevents a state from completely and irrevocably severing the rights of parents in their natural child unless the state’s allegations against those parents can be proven by at least clear and convincing evidence. Id. at 747-48, 102 S.Ct. 1388. This Court has long recognized and applied this principle to the termination of parental rights in South Carolina. Hooper v. Rockwell, 334 S.C. 281, 296, 513 S.E.2d 358, 366 (1999); Richland Cnty. Dep’t of Soc. Servs. v. Earles, 330 S.C. 24, 32, 496 S.E.2d 864, 868 (1998); Greenville Cnty. Dep’t of Soc. Servs. v. Bowes, 313 S.C. 188, 193, 437 S.E.2d 107, 110 (1993), superseded by statute, S.C.Code. Ann. § 20-7-1572 (Supp.1997), as recognized in Hooper, 334 S.C. at 297 n. 6, 513 S.E.2d at 366 n. 6.
Therefore, when DSS seeks TPR pursuant to section 63-7-2570, the allegations supporting that termination must be proved by clear and convincing evidence. Moreover, it is paramount that termination under those grounds is in the best interests of the child. See S.C.Code Ann. § 63-7-2570 (“The family court may order the termination of parental rights upon a finding of one or more of the following grounds and a finding that termination is in the best interest of the child.”) (emphasis added).
In Charleston County Department of Social Services v. Marccuci, 396 S.C. 218, 721 S.E.2d 768 (2011), we decided that parental rights cannot be terminated pursuant to section 63-*3367-2570(8) merely due to the passage of time, and held that the family court erred in terminating the father’s parental rights because his actions did not materially contribute to the delay in reunification:
Here, there is substantial evidence that this little girl languished unduly in foster care not because of any actions, or inactions, by [father], but because the delays generated and road blocks erected in the removal action made it impossible for the parties to regain legal custody of [minor] prior to the expiration of the fifteen month period.... Taking our own view of the evidence, we find that [father] did not sit idly by while his child was in foster care, but rather he was stymied by the system charged with the responsibility of protecting this child.... The various continuances requested by other parties were largely the reason the child remained in foster care ... and under these circumstances, we hold that this ground should not serve as the basis for terminating this father’s parental rights.
Id. at 227, 721 S.E.2d at 773 (alterations in original).
Thus, section 63-7-2570(8) may not be used to sever parental rights based solely on the fact that the child has spent fifteen of the past twenty-two months in foster care. The family court must find that severance is in the best interests of the child, and that the delay in reunification of the family unit is attributable not to mistakes by the government, but to the parent’s inability to provide an environment where the child will be nourished and protected. See S.C.Code Ann. § 63-7-2510 (2010) (explaining the purpose behind the South Carolina Code’s TPR statute).
In dissent, Justice Beatty argues that these considerations are only relevant within the context of an “as-applied” challenge. We disagree. These considerations are part and parcel of the application of section 63-7-2570(8) and are essential to an analysis of facial constitutionality. This interpretation comports with the General Assembly’s intent in creating a robust child protection regime.
The General Assembly sought to establish a mechanism for “reasonable” and “compassionate” TPR only after a child has been “abused, neglected, or abandoned.” S.C.Code Ann. § 63-7-2510 (2010). The General Assembly decided that TPR *337under these circumstances was necessary in order to make these children eligible for adoption and placement in the type of environment necessary for a “happy, healthful, and productive life.” Id. It is neither reasonable nor compassionate to permanently sever parental rights based on significant delays and roadblocks erected by the State. Moreover, TPR granted solely on this basis runs counter to a parent’s fundamental liberty interest in the care, custody, and management of his or her child. See Santosky, 455 U.S. at 753, 102 S.Ct. 1388. In assuming every presumption in favor of the TPR statute’s validity, we refuse to find that the General Assembly created a mechanism at conflict with the constitutional rights of parents. Adoption of such a distorted view of section 63-7-2570 would lead to results fundamentally out of step with well-settled constitutional rights, and we must presume that the General Assembly intended no such reading. Gaster, 349 S.C. at 549-50, 564 S.E.2d at 89-90. Thus, we hold that section 63-7-2570(8) provides the requisite level of due process to preserve a parent’s fundamental rights in a TPR proceeding while at the same time recognizing the State’s compelling interest in providing for the health and welfare of children who face abuse, neglect, or abandonment.2
The facial constitutionality of section 63-7-2570(8) does not immunize it from challenge under an as-applied theory. Put another way, and consistent with our holding in Marccuci, the *338statute can be challenged based on the ground that application of the statute has violated a parent’s constitutional rights. This could obviously be true if a family court approved TPR, pursuant to the statute, based merely upon the passage of time, or due to circumstances largely outside the control of the parent. However, Mother has not challenged the statute under an as-applied theory. Consequently, that question is not properly before this Court. Rosamond Enters., Inc. v. McGranahan, 278 S.C. 512, 513, 299 S.E.2d 337, 338 (1983) (holding that appellant may not argue different ground on appeal than she argued at trial). Thus, the only question before us is whether DSS proved the termination ground by clear and convincing evidence.
II. Clear and Convincing Evidence
DSS argues that the court of appeals erred in reversing the family court’s order terminating Mother’s parental rights. We agree. As DSS argues, the facts of this case do not represent a “procedural morass,” but instead show prolonged foster care because of valid court findings that reunification of the family unit was not in the children’s-best interests. Now that a family has stepped forward to provide a stable environment for the children, this Court will not contribute to further delay.
In its unpublished opinion, the court of appeals cited Marccuci and Loe v. Mother, Father, & Berkeley County Department of Social Services, 382 S.C. 457, 471, 675 S.E.2d 807, 814 (Ct.App.2009), to support its determination that DSS failed to prove the statutory grounds for termination by clear and convincing evidence, or that TPR would serve the best interests of the children. Ordinarily we would not provide an extensive retelling of the facts of these prior cases. However, because of the significant factual distinctions between those cases and the case sub judice, a review is necessary.
In Marccuci, Sean Taylor appealed a TPR order regarding his three year old daughter. 396 S.C. at 220, 721 S.E.2d at 769-70. The minor child was born to Taylor and Christine Marccuci in September 2005. Id. In September 2007, Marccu-ci relocated to South Carolina with the child. Id. at 221, 721 S.E.2d at 770. Taylor moved in with Marccuci in North *339Charleston, with a long-term plan of returning to New Jersey with his child. Id. On January 23, 2008, police came to the hotel in search of Marccuci after she failed to report to work. Id. A police background check on Taylor erroneously reported that he had an outstanding warrant for rape in New Jersey. Id. Police arrested Taylor and placed the child in DSS protective custody. Id. Although no outstanding warrant existed, the trip to South Carolina violated Taylor’s prior unrelated probationary sentence, and he was jailed until June 2008. Id. at 221-22, 721 S.E.2d at 770-71. Upon his release, Taylor remained subject to an order restraining him from contact with his daughter, but DSS requested priority placement evaluation with his parents (Grandparents), who resided in New Jersey. Id. at 222, 721 S.E.2d at 770.
However, Grandparents were unable to take custody of the child due to errors by DSS and the court system. Justice Hearn astutely observed the “procedural morass” that unfairly prevented timely reunification of Taylor and his daughter:
The action began in a timely manner on January 28, 2008, with the probable cause hearing. The merits hearing was scheduled for February 28, but the court continued it.... At some point the merits hearing was set for June 4. However, a pre-trial hearing scheduled for. May 13 was continued until June 18 because no judge was available; the June 4 merits hearing accordingly was rescheduled for October 1.... Frustrated at the lack of progress in this. case, [Grandparents] moved for an expedited placement hearing, but that too was continued on December 8 for unknown reasons. On January 22, 2009, the hearing on the expedited motion was again continued. The merits hearing was then scheduled for April 30, nearly fifteen months after the minor child was removed by DSS, to no avail; it was continued for lack of notice. The hearing was once again continued on May 4 for the same reason. It was not until July 10 — far beyond the thirty day limit provided by statute — that the merits hearing was held, and the final order was not issued until August 3, over one-and-a-half years after the child was placed in protective custody.
Id. at 771-72, 721 S.E.2d at 223-24. Thus, this Court reversed the order of' the family court terminating Taylor’s parental rights.
*340In Loe, the parents married in 2002 and divorced in 2004. 382 S.C. 457, 459, 675 S.E.2d 807, 808. They had three children together: sister, and twins, daughter and son. Id. When daughter was six months old, she was severely injured, reportedly while in the father’s care. Id. A physician diagnosed daughter’s condition as non-accidental, subdural hema-tomas, i.e. bleeding on the brain, which is often associated with “Shaken Baby Syndrome.” Id. DSS took the children into emergency protective custody, and the family court granted DSS custody of the three children following a probable cause hearing. Id. at 459, 675 S.E.2d at 808-09. In October 2003, DSS voluntarily returned sister to mother’s custody. Id. at 460, 675 S.E.2d at 809. In August 2004, the family court conducted an initial permanency planning hearing, and DSS recommended a permanent plan of reunification of daughter and son with the mother. Id. at 460, 675 S.E.2d at 809. However, the court granted a DSS request for an extension for reunification due to son’s significant physical disabilities and daughter’s developmental problems resulting from her injuries. Id. Over the next two years, the mother’s unsupervised visitation, including overnight stays, increased. However, in 2005, son and daughter’s foster parents filed actions against the mother and father, and DSS, seeking termination of the parent’s rights, and inter alia, the issuance of a decree of adoption. Id. at 461, 675 S.E.2d at 809. This development did not prevent DSS from moving forward with reunification plans. Id. In January 2007, the mother filed an answer to the foster parent’s complaint and stated that DSS should return custody of daughter and son to her because she had completed the terms of her DSS plans. Id. at 462, 675 S.E.2d at 810. In February 2007, the family court conducted a hearing and found the mother satisfied four statutory grounds for termination, including that son and daughter has been in foster care for fifteen of the most recent twenty-two months. Id. at 465, 675 S.E.2d at 812.
On appeal, the mother in Loe argued that “the actions of others raised barriers and caused delays that resulted in her children remaining in foster care beyond the statutory time required to trigger this ground for TPR.” Id. at 469, 675 S.E.2d at 813. Interestingly, DSS aligned itself with mother *341in opposing TPR. Id. at 465, 675 S.E.2d at 812. DSS testified that it caused delays in reunifying Mother with her children:
DSS dropped the ball. And that really is not something [the mother] has any control over. DSS does have its shortcomings and we are working to overcome those shortcomings, but the fact remains that a good many of the delays in this case have been departmental and not because of anything [mother] did. So while it is true that the children have been in foster care 15 of the last 22 months ... that can’t all be ascribed to mother.
Id. at 469, 675 S.E.2d at 814. Based on these unfortunate circumstances, the court of appeals reversed the family court’s TPR order. Id. at 474, 675 S.E.2d at 816.
The facts of the instant case bear little, if any, resemblance to those of Marccuci and Loe.
As the family court noted, a review of the court proceedings in this case demonstrates that “the failure of having the children returned to the parents rests squarely on the parent’s shoulders.” For example, the family court continued the November 15, 2007, hearing at the request of Mother’s attorney. On December 20, 2007, the family court found that it would be contrary to children’s best interests to be returned to Defendants’ custody. On June, 12, 2008, in a review hearing, the family court found that Defendants failed to complete the requirements set forth in the court approved Placement Plan. Thus, the terms and conditions of that Plan had to be extended. On September 4, 2008, DSS issued a Supplemental Report recommending reunification of the children with Defendants. However, at the September 30, 2008, Permanency Planning hearing, Father’s prior stipulation to committing sexual abuse of a minor child came to light. The court ordered a full investigation of previously undiscovered issues, and a six-month extension of the Plan. On January 23, 2009, DSS issued a second Supplemental Report and recommended TPR due to Mother’s inability to complete a drug treatment program following a positive drug test, and her continued co-habitation with Father. DSS also demonstrated that Father could not obtain adequate housing or economically provide for the needs of the children. On August 17,2009, the family court refused to terminate Defendant’s parental rights *342and found that DSS failed to provide Defendants with certain services to assist them in meeting their goals. However, the court cautioned Defendants against further delay in resolving the reunification issue. •
Following this admonishment,. Father tested positive for cocaine on January 12, 2010. In the final family court order approving TPR as in the best interests of the children, the family court noted that Defendants tested positive for drugs but denied drug use, that Mother could not assert herself and protect the best interests of the children, and that Defendants maintained a limited budget that failed to provide for all of the' children’s necessities.
Our review of the Record establishes that Defendants are responsible for the significant delays in this case. Admittedly, the late discovery and subsequent investigation of Father’s prior act of sexual abuse meant that DSS could not accomplish its previously stated goal of reunification. However, DSS failed to discover the court order because state law purged the record from the Statewide Central Registry, not because of agency shortcomings. This of course does not represent the kind of significant delay evident in Loe. Additionally, although at least five family court judges presided over different phases of this action, each judge issued cogent and detailed orders balancing the best interests of the children and Defendant’s fundamental rights.
As the family court observed, this case “could serve as the ‘poster child case’ for how children can end up languishing in foster care.” While at times Mother has taken steps to remedy the situation leading to removal of the children, she has failed to make the necessary lifestyle changes to provide them with a safe and stable environment. The first continuance of the Placement Plan was not at the request of DSS, but instead due to Mother’s failure to complete the Plan’s requirements. Mother still refuses to take responsibility for her own drug activity, and has failed to show that she can provide for the children without the help of Father. Father has admitted that he cannot maintain adequate housing and employment, and stipulated to prior sexual abuse of a minor. However, Mother has continued to cohabitate with Father, even right up until the oral argument of this case. Although Mother has *343paid lip. service to the requirements of reunification, she has taken no legitimate or significant, steps toward actually meeting those requirements. Thus, viewing the Record in its totality, we cannot attribute the delays in this case to DSS, or find that DSS made it impossible for Mother to regain legal custody of her children prior to the expiration of the fifteen-month period. Consequently, the court of appeals erred in finding that DSS did not meet its burden of proving termination of Mother’s parental rights was in the children’s best interests.3
There is perhaps no relationship more sacred than that of parent and child. We have long recognized and respected the fact that a parent’s fundamental rights cannot be discarded simply because they have not been model parents or find their children under the control of the State. See Santosky, 455 U.S. at 753, 102 S.Ct. 1388. Despite the importance of these rights, the purpose of the statutory ground allowing for TPR once a child has been in foster care for fifteen of the last twenty-two months is to ensure that children do not languish in foster care when TPR is in their best interests. Charleston Cnty. Dep’t of Soc. Serv. v. Jackson, 368 S.C. 87, 101-02, 627 S.E.2d 765, 773 (Ct.App.2006). Appellate courts must consider the child’s perspective, and not the parent’s, as the primary concern when determining whether TPR is appropriate. See id. at 102, 627 S.E.2d at 773. Adoptive parents have stepped forward and provided a loving and stable environment, and the children wish to remain a part of that environment. This *344Court will not prolong the uncertainty of their status only to give more time to a biological parent who refuses to place herself in a position to be awarded custody of her children.
Accordingly, we hold that the family court properly terminated Mother’s parental rights pursuant to section 63-7-2570(8) of the South Carolina Code. Thus, we reverse the decision of the court of appeals and direct DSS to immediately implement a plan consistent with the findings of the family court.
REVERSED.
KITTREDGE and HEARN, JJ., concur.
PLEICONES, J., dissenting in a separate opinion.
BEATTY, J., dissenting in a separate opinion.

. U.S. Const, amend. XIV, § 1.


. We respectfully disagree with Justice Beatty’s assertion that section 63-7-2570(8) is inconsistent with the legislative intent of the federal Adoption and Safe Families Act of 1997 (AFSA). See Pub.L. No. 105-89, 111 Stat. 2115; 42 U.S.C. § 675; see also Act No. 391, 1998 S.C. Acts. As the dissent notes, the General Assembly complied with AFSA by adopting section 63-7-2570(8). However, the dissent mischaracterizes the statute's temporal requirement and states that “unlike other enumerated TPR grounds,” section 63-7-2570(8) "does not involve some type of parental conduct or inaction that demonstrates unfitness.” As explained, supra, courts may not terminate a parent’s rights under section 63-7-2570(8) absent a showing that termination is in the best interests of the child, and that the delay in reunification of the family unit is attributable to the parent’s inability to adequately provide for the child. The facts of this case undoubtedly establish that Mother is primarily responsible for the delays in resolution of this case, and she has repeatedly refused to remedy the issues preventing her from taking custody of her children. Thus, Mother's unfitness is demonstrated not only by her inadequate parenting, but also by her inaction over the course of several years.


. We acknowledge Justice Pleicones’s dissent and believe that this opinion and his separate writing sufficiently illustrate our differing views of the facts of this case. Justice Pleicones would refuse to find that any of the delay between October 2007, when the family court awarded DSS emergency protective custody, and March 2010 can be attributed to Mother. • However, this viewpoint ignores the Mother’s drug use and unwillingness to address that issue. The viewpoint also ignores the threat posed by Father, given his admitted cocaine use and a court finding that he more than likely molested a child. This is not a view we can accept. In addition, the majority fully realizes that poverty is not a ground for TPR. Finally, our decision today does not rest on the presence or absence of secondhand smoke in Mother’s home. Instead, as discussed supra, this difficult decision rests squarely on Mother’s refusal to take the necessary steps toward reunification'with the children, and that Defendants, rather than the State, are primarily responsible for the significant delays' in this case.